     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     DOUGLAS BEEVERS Bar #288639
2    Assistant Federal Defender
     801 I Street, 3rd Floor
3    Sacramento, CA 95814
     Tel: 916-498-5700/Fax 916-498-5710
4    noa_oren@fd.org
5    Attorney for Defendant
     KENNETH MELTON
6
7                                IN THE UNITED STATES DISTRICT COURT
8                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
      UNITED STATES OF AMERICA,                  ) Case No. 2:18-CR-135-TLN
10                                               )
                       Plaintiff,                ) STIPULATION AND ORDER TO
11                                               ) CONTINUE SELF-SURRENDER DATE
              vs.                                )
12                                               ) Judge: Hon. Troy L. Nunley
      KENNETH MELTON                             )
13                                               )
                       Defendant.                )
14                                               )
                                                 )
15
16                    IT IS HEREBY STIPULATED by and between McGregor Scott, United States
17   Attorney, through Timothy Delgado, Assistant United States Attorney, attorneys for Plaintiff,
18   Heather Williams, Federal Defender, through Assistant Federal Defender Douglas Beevers,
19   attorney for Kenneth Melton that the self-surrender date set for March 5, 2020 be continued to
20   April 5, 2020, by 2:00 p.m. The reason to extending the self-surrender date is that Mr. Melton’s
21   young son is scheduled for surgery on March 20, 2020. The defendant is to self-surrender to as
22   designated by the Bureau of Prisons or if not possible to the U.S. Marshals in the Eastern
23   District of California, for a 36-month sentence.
24           //
25           //
26           //
27
28
     Stipulation to Extend Self-Surrender Date          -1-                 U.S. v Melton 2:18CR 136 TLN,
1                                                Respectfully submitted,
2
      Dated: March 3, 2020                        HEATHER E. WILLIAMS
3                                                 Federal Defender
4                                                /S/Douglas Beevers
                                                 Douglas Beevers
5                                                 Defender
                                                 Attorney for Kenneth Melton
6    ///
     ///
7
     Dated: March 3, 2020                        MCGREGOR SCOTT
8                                                United States Attorney
9                                                /s/ Timothy Delgado
                                                 TIMOTHY DELGADO
10                                               Assistant United States Attorney
                                                 Attorney for Plaintiff
11
12
13
14
                                                 ORDER
15
             IT IS SO ORDERED.
16
     Dated: March 3, 2020
17
18
                                                              Troy L. Nunley
19                                                            United States District Judge
20
21
22
23
24
25
26
27
28
     Stipulation to Extend Self-Surrender Date     -2-                     U.S. v Melton 2:18CR 136 TLN,
